Exhibit 5.1 Fulbright & Jaworski l.l.p. A Registered Limited Liability Partnership 666 Fifth Avenue, 31st Floor New York, New York 10103-3198 www.fulbright.com telephone:(212) 318-3000 facsimile:(212) 318-3400 February 11, 2009 Applied DNA Sciences, Inc. 25 Health Sciences Drive, Suite 113 Stony Brook, New York11790 Ladies and Gentlemen: We refer to the Post-Effective Amendment No. 1 to the Registration Statement on Form S-1 (the “Registration Statement”) filed with the Securities and Exchange Commission by Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), under the Securities Act of 1933, as amended (the “Act”).The Registration Statement relates to the sale, from time to time, by certain stockholders of the Company (the “Selling Stockholders”) identified in the prospectus included in the Registration Statement (the “Prospectus”) of up to an aggregate of 67,576,201 shares (the “Shares”) of the Company’s common stock, $.001 par value (the “Common Stock”),consisting of (i) 16,948,877 shares of Common Stock issued upon the automatic conversion of secured promissory notes issued to investors in private placements during the period from March 2006 through June 2007, (ii) 657,500 shares of Common Stock issued to consultants in February 2006, (iii) 7,220,324 shares of Common Stock issued upon the conversion of the promissory notes issued in connection with the January and February 2005 offering (the 16,948,877, 657,500 and 7,229,324 shares of Common Stock collectively referred to as the “Outstanding Shares”), (iv) up to 10,400,000 shares of Common Stock issuable upon the exercise of common stock purchase warrants issued to employees, directors and consultants in
